Citation Nr: 1746159	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2016 rating decision in which the RO denied service connection for sleep apnea.  In December 2016, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2017, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2017.

The Board notes that in his June 2017 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.   However, as the Veteran is withdrawing the claim on appeal, that hearing requesr is also deemed withdrawn.  


FINDING OF FACT

In August 2017, prior to the promulgation of an appellate decision, the Veteran, withdrew from appeal the claim for service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of appeal with respect to the claim of entitlement to service connection for sleep apnea, , to include as secondary to service-connected PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated August 21, 2017, prior to the issuance of an appellate decision, the Veteran indicated that he was satisfied with his appeal for service connection for sleep apnea, and no longer wished to purse his appeal.  The Veteran's representative also confirmed the withdrawal of the appeal as to this claim in a letter dated August 21, 2017.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


